DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2021 has been entered.
 
Claims Status
	Claims 1, 9, and 18 are amended.  Claims 2 and 17 are cancelled.  Claims 1, 3-16, and 18-20 are pending.

Response to Arguments
Applicant’s arguments, see pgs. 11-12, filed 7/14/2021, with respect to claims 1, 3-16, and 18-20 have been fully considered and are persuasive.  The 35 USC 103(a) rejections of claims 1, 3-16, and 18-20 have been withdrawn.   In addition, the affidavit under 37 CFR 1.132 filed 7/14/2021 is sufficient to overcome the rejection of claims 1, 3-16, and 18-20 based upon 35 U.S.C. § 112(a) (particularly the arguments in sections 7-9).  
Applicant’s arguments, see pgs. 15-16, filed 7/14/2021, with respect to claims 1, 3-16, and 18-20 have been fully considered and are persuasive.  The 35 U.S.C. § 101 rejections of these claims have been withdrawn. 

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 62/068,882, filed 10/27/2014 (see references to this provisional patent application on pages 9 and 10 of the originally filed specification).  If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

This Application currently only lists 61/947,096 on the Application Data Sheet.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claim 1 – changed “determine” to “determined” on line 23.


Allowable Subject Matter
Claims 1, 3-16, and 18-20 are allowed.
The reasons for allowance are included in the Office Action dated 6/28/2019.  The following new reference is provided for Applicant’s benefit: Lemay et al., Application of Optical Heart Rate Monitoring, Wearable Sensors, Ch. 2.3, pgs. 105-129, 2014.  On page 118, Lemay et al. state: “HR monitoring in real time during training allows a user to control his training intensity accurately to optimize training and to avoid too low or too high training loads. Also, training effect, i.e., excess post-exercise oxygen consumption, can be accurately estimated from HR recorded during the training session.”  Thus Lemay teaches a particular argued advantage of Applicant’s system (non-invasive estimation of EPOC using HR).  However, no further details are recited as to how and if the estimation shares any similarities with the claimed invention.  A citation is provided at the end of the commentary to Ahtinen et al., Using heart rate monitors for personal wellness--the user experience perspective, Conf. Proc. IEEE Eng. Med. Biol. Soc. (2008).  This reference however appears to discuss the habits of heart rate monitor users.  


Conclusion
Claims 1, 3-16, and 18-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791         

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791